
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 365
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for budget
		  control.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Budget Control Act of
			 2011.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Severability.
					Title I—TEN-YEAR
				DISCRETIONARY CAPS WITH SEQUESTER
					Sec. 101. Enforcing
				discretionary spending limits.
					Sec. 102. Definitions.
					Sec. 103. Reports and
				orders.
					Sec. 104. Expiration.
					Sec. 105. Amendments
				to the Congressional Budget and Impoundment Control Act of 1974.
					Sec. 106. Senate
				budget enforcement.
					Title II—VOTE ON THE
				BALANCED BUDGET AMENDMENT 
					Sec. 201. Vote on the
				balanced budget amendment.
					Sec. 202. Consideration by the other House.
					Title III—DEBT CEILING
				DISAPPROVAL PROCESS
					Sec. 301. Debt
				ceiling disapproval process.
					Sec. 302. Enforcement
				of budget goal.
					Title IV—JOINT SELECT
				COMMITTEE ON DEFICIT REDUCTION
					Sec. 401. Establishment of Joint Select Committee.
					Sec. 402. Expedited
				consideration of joint committee recommendations.
					Sec. 403. Funding.
					Sec. 404. Rulemaking.
					Title V—PELL GRANT AND
				STUDENT LOAN PROGRAM CHANGES
					Sec. 501. Federal
				Pell grants.
					Sec. 502. Termination
				of authority to make interest subsidized loans to graduate and professional
				students.
					Sec. 503. Termination
				of direct loan repayment incentives.
					Sec. 504. Inapplicability of title IV negotiated rulemaking and
				master calendar exception.
				
			2.SeverabilityIf any provision of this Act, or any
			 application of such provision to any person or circumstance, is held to be
			 unconstitutional, the remainder of this Act and the application of this Act to
			 any other person or circumstance shall not be affected.
		ITEN-YEAR DISCRETIONARY CAPS WITH
			 SEQUESTER
			101.Enforcing discretionary spending
			 limitsSection 251 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as
			 follows:
				
					251.Enforcing discretionary spending
				limits
						(a)Enforcement
							(1)SequestrationWithin 15 calendar days after Congress
				adjourns to end a session there shall be a sequestration to eliminate a
				budget-year breach, if any, within any category.
							(2)Eliminating a breachEach non-exempt account within a category
				shall be reduced by a dollar amount calculated by multiplying the enacted level
				of sequestrable budgetary resources in that account at that time by the uniform
				percentage necessary to eliminate a breach within that category.
							(3)Military personnelIf the President uses the authority to
				exempt any personnel account from sequestration under section 255(f), each
				account within subfunctional category 051 (other than those military personnel
				accounts for which the authority provided under section 255(f) has been
				exercised) shall be further reduced by a dollar amount calculated by
				multiplying the enacted level of non-exempt budgetary resources in that account
				at that time by the uniform percentage necessary to offset the total dollar
				amount by which outlays are not reduced in military personnel accounts by
				reason of the use of such authority.
							(4)Part-year appropriationsIf, on the date specified in paragraph (1),
				there is in effect an Act making or continuing appropriations for part of a
				fiscal year for any budget account, then the dollar sequestration calculated
				for that account under paragraphs (2) and (3) shall be subtracted from—
								(A)the annualized amount otherwise available
				by law in that account under that or a subsequent part-year appropriation;
				and
								(B)when a full-year appropriation for that
				account is enacted, from the amount otherwise provided by the full-year
				appropriation for that account.
								(5)Look-backIf, after June 30, an appropriation for the
				fiscal year in progress is enacted that causes a breach within a category for
				that year (after taking into account any sequestration of amounts within that
				category), the discretionary spending limits for that category for the next
				fiscal year shall be reduced by the amount or amounts of that breach.
							(6)Within-session sequestrationIf an appropriation for a fiscal year in
				progress is enacted (after Congress adjourns to end the session for that budget
				year and before July 1 of that fiscal year) that causes a breach within a
				category for that year (after taking into account any prior sequestration of
				amounts within that category), 15 days later there shall be a sequestration to
				eliminate that breach within that category following the procedures set forth
				in paragraphs (2) through (4).
							(7)Estimates
								(A)CBO estimatesAs soon as practicable after Congress
				completes action on any discretionary appropriation, CBO, after consultation
				with the Committees on the Budget of the House of Representatives and the
				Senate, shall provide OMB with an estimate of the amount of discretionary new
				budget authority and outlays for the current year, if any, and the budget year
				provided by that legislation.
								(B)OMB estimates and explanation of
				differencesNot later than 7
				calendar days (excluding Saturdays, Sundays, and legal holidays) after the date
				of enactment of any discretionary appropriation, OMB shall transmit a report to
				the House of Representatives and to the Senate containing the CBO estimate of
				that legislation, an OMB estimate of the amount of discretionary new budget
				authority and outlays for the current year, if any, and the budget year
				provided by that legislation, and an explanation of any difference between the
				2 estimates. If during the preparation of the report OMB determines that there
				is a significant difference between OMB and CBO, OMB shall consult with the
				Committees on the Budget of the House of Representatives and the Senate
				regarding that difference and that consultation shall include, to the extent
				practicable, written communication to those committees that affords such
				committees the opportunity to comment before the issuance of the report.
								(C)Assumptions and guidelinesOMB estimates under this paragraph shall be
				made using current economic and technical assumptions. OMB shall use the OMB
				estimates transmitted to the Congress under this paragraph. OMB and CBO shall
				prepare estimates under this paragraph in conformance with scorekeeping
				guidelines determined after consultation among the Committees on the Budget of
				the House of Representatives and the Senate, CBO, and OMB.
								(D)Annual appropriationsFor purposes of this paragraph, amounts
				provided by annual appropriations shall include any discretionary
				appropriations for the current year, if any, and the budget year in accounts
				for which funding is provided in that legislation that result from previously
				enacted legislation.
								(b)Adjustments to discretionary spending
				limits
							(1)Concepts and definitionsWhen the President submits the budget under
				section 1105 of title 31, United States Code, OMB shall calculate and the
				budget shall include adjustments to discretionary spending limits (and those
				limits as cumulatively adjusted) for the budget year and each outyear to
				reflect changes in concepts and definitions. Such changes shall equal the
				baseline levels of new budget authority and outlays using up-to-date concepts
				and definitions, minus those levels using the concepts and definitions in
				effect before such changes. Such changes may only be made after consultation
				with the Committees on Appropriations and the Budget of the House of
				Representatives and the Senate, and that consultation shall include written
				communication to such committees that affords such committees the opportunity
				to comment before official action is taken with respect to such changes.
							(2)Sequestration reportsWhen OMB submits a sequestration report
				under section 254(e), (f), or (g) for a fiscal year, OMB shall calculate, and
				the sequestration report and subsequent budgets submitted by the President
				under section 1105(a) of title 31, United States Code, shall include
				adjustments to discretionary spending limits (and those limits as adjusted) for
				the fiscal year and each succeeding year, as follows:
								(A)Emergency appropriations; overseas
				contingency operations/global war on terrorismIf, for any fiscal year, appropriations for
				discretionary accounts are enacted that—
									(i)the Congress designates as emergency
				requirements in statute on an account by account basis and the President
				subsequently so designates, or
									(ii)the Congress designates for Overseas
				Contingency Operations/Global War on Terrorism in statute on an account by
				account basis and the President subsequently so designates,
									the adjustment shall be the total
				of such appropriations in discretionary accounts designated as emergency
				requirements or for Overseas Contingency Operations/Global War on Terrorism, as
				applicable.(B)Continuing disability reviews and
				redeterminations(i)If a bill or joint resolution making
				appropriations for a fiscal year is enacted that specifies an amount for
				continuing disability reviews under titles II and XVI of the Social Security
				Act and for the cost associated with conducting redeterminations of eligibility
				under title XVI of the Social Security Act, then the adjustments for that
				fiscal year shall be the additional new budget authority provided in that Act
				for such expenses for that fiscal year, but shall not exceed—
										(I)for fiscal year 2012, $623,000,000 in
				additional new budget authority;
										(II)for fiscal year 2013, $751,000,000 in
				additional new budget authority;
										(III)for fiscal year 2014, $924,000,000 in
				additional new budget authority;
										(IV)for fiscal year 2015, $1,123,000,000 in
				additional new budget authority;
										(V)for fiscal year 2016, $1,166,000,000 in
				additional new budget authority;
										(VI)for fiscal year 2017, $1,309,000,000 in
				additional new budget authority;
										(VII)for fiscal year 2018, $1,309,000,000 in
				additional new budget authority;
										(VIII)for fiscal year 2019, $1,309,000,000 in
				additional new budget authority;
										(IX)for fiscal year 2020, $1,309,000,000 in
				additional new budget authority; and
										(X)for fiscal year 2021, $1,309,000,000 in
				additional new budget authority.
										(ii)As used in this subparagraph—
										(I)the term continuing disability
				reviews means continuing disability reviews under sections 221(i) and
				1614(a)(4) of the Social Security Act;
										(II)the term redetermination
				means redetermination of eligibility under sections 1611(c)(1) and
				1614(a)(3)(H) of the Social Security Act; and
										(III)the term additional new budget
				authority means the amount provided for a fiscal year, in excess of
				$273,000,000, in an appropriation Act and specified to pay for the costs of
				continuing disability reviews and redeterminations under the heading
				Limitation on Administrative Expenses for the Social Security
				Administration.
										(C)Health care fraud and abuse
				control(i)If a bill or joint resolution making
				appropriations for a fiscal year is enacted that specifies an amount for the
				health care fraud abuse control program at the Department of Health and Human
				Services (75–8393–0–7–571), then the adjustments for that fiscal year shall be
				the amount of additional new budget authority provided in that Act for such
				program for that fiscal year, but shall not exceed—
										(I)for fiscal year 2012, $270,000,000 in
				additional new budget authority;
										(II)for fiscal year 2013, $299,000,000 in
				additional new budget authority;
										(III)for fiscal year 2014, $329,000,000 in
				additional new budget authority;
										(IV)for fiscal year 2015, $361,000,000 in
				additional new budget authority;
										(V)for fiscal year 2016, $395,000,000 in
				additional new budget authority;
										(VI)for fiscal year 2017, $414,000,000 in
				additional new budget authority;
										(VII)for fiscal year 2018, $434,000,000 in
				additional new budget authority;
										(VIII)for fiscal year 2019, $454,000,000 in
				additional new budget authority;
										(IX)for fiscal year 2020, $475,000,000 in
				additional new budget authority; and
										(X)for fiscal year 2021, $496,000,000 in
				additional new budget authority.
										(ii)As used in this subparagraph, the term
				additional new budget authority means the amount provided for a
				fiscal year, in excess of $311,000,000, in an appropriation Act and specified
				to pay for the costs of the health care fraud and abuse control program.
									(D)Disaster funding
									(i)If, for fiscal years 2012 through 2021,
				appropriations for discretionary accounts are enacted that Congress designates
				as being for disaster relief in statute, the adjustment for a fiscal year shall
				be the total of such appropriations for the fiscal year in discretionary
				accounts designated as being for disaster relief, but not to exceed the total
				of—
										(I)the average funding provided for disaster
				relief over the previous 10 years, excluding the highest and lowest years;
				and
										(II)the amount, for years when the enacted new
				discretionary budget authority designated as being for disaster relief for the
				preceding fiscal year was less than the average as calculated in subclause (I)
				for that fiscal year, that is the difference between the enacted amount and the
				allowable adjustment as calculated in such subclause for that fiscal
				year.
										(ii)OMB shall report to the Committees on
				Appropriations and Budget in each House the average calculated pursuant to
				clause (i)(II), not later than 30 days after the date of the enactment of the
				Budget Control Act of
				2011.
									(iii)For the purposes of this subparagraph, the
				term disaster relief means activities carried out pursuant to a
				determination under section 102(2) of the Robert T. Stafford Disaster Relief
				and Emergency Assistance Act (42 U.S.C. 5122(2)).
									(iv)Appropriations considered disaster relief
				under this subparagraph in a fiscal year shall not be eligible for adjustments
				under subparagraph (A) for the fiscal year.
									(c)Discretionary spending limitAs used in this part, the term
				discretionary spending limit means—
							(1)with respect to fiscal year 2012—
								(A)for the security category, $684,000,000,000
				in new budget authority; and
								(B)for the nonsecurity category,
				$359,000,000,000 in new budget authority;
								(2)with respect to fiscal year 2013—
								(A)for the security category, $686,000,000,000
				in new budget authority; and
								(B)for the nonsecurity category,
				$361,000,000,000 in new budget authority;
								(3)with respect to fiscal year 2014, for the
				discretionary category, $1,066,000,000,000 in new budget authority;
							(4)with respect to fiscal year 2015, for the
				discretionary category, $1,086,000,000,000 in new budget authority;
							(5)with respect to fiscal year 2016, for the
				discretionary category, $1,107,000,000,000 in new budget authority;
							(6)with respect to fiscal year 2017, for the
				discretionary category, $1,131,000,000,000 in new budget authority;
							(7)with respect to fiscal year 2018, for the
				discretionary category, $1,156,000,000,000 in new budget authority;
							(8)with respect to fiscal year 2019, for the
				discretionary category, $1,182,000,000,000 in new budget authority;
							(9)with respect to fiscal year 2020, for the
				discretionary category, $1,208,000,000,000 in new budget authority; and
							(10)with respect to fiscal year 2021, for the
				discretionary category, $1,234,000,000,000 in new budget authority;
							as adjusted in strict conformance
				with subsection
				(b)..
			102.DefinitionsSection 250(c) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended as follows:
				(1)Strike paragraph (4) and insert the
			 following new paragraph:
					
						(4)(A)The term nonsecurity
				category means all discretionary appropriations not included in the
				security category defined in subparagraph (B).
							(B)The term security category
				includes discretionary appropriations associated with agency budgets for the
				Department of Defense, the Department of Homeland Security, the Department of
				Veterans Affairs, the National Nuclear Security Administration, the
				intelligence community management account (95–0401–0–1–054), and all budget
				accounts in budget function 150 (international affairs).
							(C)The term discretionary
				category includes all discretionary
				appropriations.
							.
				(2)In paragraph (8)(C), strike the food
			 stamp program and insert the Supplemental Nutrition Assistance
			 Program.
				(3)Strike paragraph (14) and insert the
			 following new paragraph:
					
						(14)The term outyear means a
				fiscal year one or more years after the budget
				year.
						.
				(4)At the end, add the following new
			 paragraphs:
					
						(20)The term emergency means a
				situation that—
							(A)requires new budget authority and outlays
				(or new budget authority and the outlays flowing therefrom) for the prevention
				or mitigation of, or response to, loss of life or property, or a threat to
				national security; and
							(B)is unanticipated.
							(21)The term unanticipated means
				that the underlying situation is—
							(A)sudden, which means quickly coming into
				being or not building up over time;
							(B)urgent, which means a pressing and
				compelling need requiring immediate action;
							(C)unforeseen, which means not predicted or
				anticipated as an emerging need; and
							(D)temporary, which means not of a permanent
				duration.
							.
				103.Reports and ordersSection 254 of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended as follows:
				(1)In subsection (c)(2), strike
			 2002 and insert 2021.
				(2)At the end of subsection (e), insert
			 This report shall also contain a preview estimate of the adjustment for
			 disaster funding for the upcoming fiscal year..
				(3)In subsection (f)(2)(A), strike
			 2002 and insert 2021; before the concluding
			 period insert , including a final estimate of the adjustment for
			 disaster funding.
				104.Expiration
				(a)RepealerSection 275 of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is repealed.
				(b)Conforming changeSections 252(d)(1), 254(c), 254(f)(3), and
			 254(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall
			 not apply to the Congressional Budget Office.
				105.Amendments to the Congressional Budget and
			 Impoundment Control Act of 1974
				(a)AdjustmentsSection 314 of the Congressional Budget Act
			 of 1974 is amended as follows:
					(1)Strike subsection (a) and insert the
			 following:
						
							(a)AdjustmentsAfter the reporting of a bill or joint
				resolution or the offering of an amendment thereto or the submission of a
				conference report thereon, the chairman of the Committee on the Budget of the
				House of Representatives or the Senate may make appropriate budgetary
				adjustments of new budget authority and the outlays flowing therefrom in the
				same amount as required by section 251(b) of the Balanced Budget and Emergency
				Deficit Control Act of
				1985.
							.
					(2)Strike subsections (b) and (e) and
			 redesignate subsections (c) and (d) as subsections (b) and (c),
			 respectively.
					(3)At the end, add the following new
			 subsections:
						
							(d)Emergencies in the House of
				Representatives(1)In the House of Representatives, if a
				reported bill or joint resolution, or amendment thereto or conference report
				thereon, contains a provision providing new budget authority and outlays or
				reducing revenue, and a designation of such provision as an emergency
				requirement pursuant to 251(b)(2)(A) of the Balanced Budget and Emergency
				Deficit Control Act of 1985, the chair of the Committee on the Budget of the
				House of Representatives shall not count the budgetary effects of such
				provision for purposes of title III and title IV of the Congressional Budget
				Act of 1974 and the Rules of the House of Representatives.
								(2)(A)In the House of Representatives, if a
				reported bill or joint resolution, or amendment thereto or conference report
				thereon, contains a provision providing new budget authority and outlays or
				reducing revenue, and a designation of such provision as an emergency pursuant
				to paragraph (1), the chair of the Committee on the Budget shall not count the
				budgetary effects of such provision for purposes of this title and title IV and
				the Rules of the House of Representatives.
									(B)In the House of Representatives, a proposal
				to strike a designation under subparagraph (A) shall be excluded from an
				evaluation of budgetary effects for purposes of this title and title IV and the
				Rules of the House of Representatives.
									(C)An amendment offered under subparagraph (B)
				that also proposes to reduce each amount appropriated or otherwise made
				available by the pending measure that is not required to be appropriated or
				otherwise made available shall be in order at any point in the reading of the
				pending measure.
									(e)Enforcement of discretionary spending
				capsIt shall not be in order
				in the House of Representatives or the Senate to consider any bill, joint
				resolution, amendment, motion, or conference report that would cause the
				discretionary spending limits as set forth in section 251 of the Balanced
				Budget and Emergency Deficit Control Act to be
				exceeded.
							.
					(b)DefinitionsSection 3 of the Congressional Budget and
			 Impoundment Control Act of 1974 is amended by adding at the end the following
			 new paragraph:
					
						(11)The terms emergency and
				unanticipated have the meanings given to such terms in section
				250(c) of the Balanced Budget and Emergency Deficit Control Act of
				1985.
						.
				(c)Appeals for discretionary
			 capsSection 904(c)(2) of the
			 Congressional Budget Act of 1974 is amended by striking and
			 312(c) and inserting 312(c), and 314(e).
				106.Senate budget enforcement
				(a)In general
					(1)For the purpose of enforcing the
			 Congressional Budget Act of 1974 through April 15, 2012, including section 300
			 of that Act, and enforcing budgetary points of order in prior concurrent
			 resolutions on the budget, the allocations, aggregates, and levels set in
			 subsection (b)(1) shall apply in the Senate in the same manner as for a
			 concurrent resolution on the budget for fiscal year 2012 with appropriate
			 budgetary levels for fiscal years 2011 and 2013 through 2021.
					(2)For the purpose of enforcing the
			 Congressional Budget Act of 1974 after April 15, 2012, including section 300 of
			 that Act, and enforcing budgetary points of order in prior concurrent
			 resolutions on the budget, the allocations, aggregates, and levels set in
			 subsection (b)(2) shall apply in the Senate in the same manner as for a
			 concurrent resolution on the budget for fiscal year 2013 with appropriate
			 budgetary levels for fiscal years 2012 and 2014 through 2022.
					(b)Committee allocations, aggregates, and
			 levels
					(1)As soon as practicable after the date of
			 enactment of this section, the Chairman of the Committee on the Budget shall
			 file—
						(A)for the Committee on Appropriations,
			 committee allocations for fiscal years 2011 and 2012 consistent with the
			 discretionary spending limits set forth in this Act for the purpose of
			 enforcing section 302 of the Congressional Budget Act of 1974;
						(B)for all committees other than the Committee
			 on Appropriations, committee allocations for fiscal years 2011, 2012, 2012
			 through 2016, and 2012 through 2021 consistent with the Congressional Budget
			 Office’s March 2011 baseline adjusted to account for the budgetary effects of
			 this Act and legislation enacted prior to this Act but not included in the
			 Congressional Budget Office’s March 2011 baseline, for the purpose of enforcing
			 section 302 of the Congressional Budget Act of 1974;
						(C)aggregate spending levels for fiscal years
			 2011 and 2012 and aggregate revenue levels for fiscal years 2011, 2012, 2012
			 through 2016, 2012 through 2021 consistent with the Congressional Budget
			 Office’s March 2011 baseline adjusted to account for the budgetary effects of
			 this Act and legislation enacted prior to this Act but not included in the
			 Congressional Budget Office’s March 2011 baseline, and the discretionary
			 spending limits set forth in this Act for the purpose of enforcing section 311
			 of the Congressional Budget Act of 1974; and
						(D)levels of Social Security revenues and
			 outlays for fiscal years 2011, 2012, 2012 through 2016, and 2012 through 2021
			 consistent with the Congressional Budget Office’s March 2011 baseline adjusted
			 to account for the budgetary effects of this Act and legislation enacted prior
			 to this Act but not included in the Congressional Budget Office’s March 2011
			 baseline, for the purpose of enforcing sections 302 and 311 of the
			 Congressional Budget Act of 1974.
						(2)Not later than April 15, 2012, the Chairman
			 of the Committee on the Budget shall file—
						(A)for the Committee on Appropriations,
			 committee allocations for fiscal years 2012 and 2013 consistent with the
			 discretionary spending limits set forth in this Act for the purpose of
			 enforcing section 302 of the Congressional Budget Act of 1974;
						(B)for all committees other than the Committee
			 on Appropriations, committee allocations for fiscal years 2012, 2013, 2013
			 through 2017, and 2013 through 2022 consistent with the Congressional Budget
			 Office’s March 2012 baseline for the purpose of enforcing section 302 of the
			 Congressional Budget Act of 1974;
						(C)aggregate spending levels for fiscal years
			 2012 and 2013 and aggregate revenue levels for fiscal years 2012, 2013,
			 2013–2017, and 2013–2022 consistent with the Congressional Budget Office’s
			 March 2012 baseline and the discretionary spending limits set forth in this Act
			 for the purpose of enforcing section 311 of the Congressional Budget Act of
			 1974; and
						(D)levels of Social Security revenues and
			 outlays for fiscal years 2012 and 2013, 2013–2017, and 2013–2022 consistent
			 with the Congressional Budget Office’s March 2012 baseline budget for the
			 purpose of enforcing sections 302 and 311 of the Congressional Budget Act of
			 1974.
						(c)Senate pay-as-you-go scorecard
					(1)Effective on the date of enactment of this
			 section, for the purpose of enforcing section 201 of S. Con. Res. 21 (110th
			 Congress), the Chairman of the Senate Committee on the Budget shall reduce any
			 balances of direct spending and revenues for any fiscal year to 0
			 (zero).
					(2)Not later than April 15, 2012, for the
			 purpose of enforcing section 201 of S. Con. Res. 21 (110th Congress), the
			 Chairman of the Senate Committee on the Budget shall reduce any balances of
			 direct spending and revenues for any fiscal year to 0 (zero).
					(3)Upon resetting the Senate paygo scorecard
			 pursuant to paragraph (2), the Chairman shall publish a notification of such
			 action in the Congressional Record.
					(d)Further adjustments
					(1)The Chairman of the Committee on the Budget
			 of the Senate may revise any allocations, aggregates, or levels set pursuant to
			 this section to account for any subsequent adjustments to discretionary
			 spending limits made pursuant to this Act.
					(2)With respect to any allocations,
			 aggregates, or levels set or adjustments made pursuant to this section,
			 sections 412 through 414 of S. Con. Res. 13 (111th Congress) shall remain in
			 effect.
					(e)Expiration
					(1)Subsections (a)(1), (b)(1), and (c)(1)
			 shall expire if a concurrent resolution on the budget for fiscal year 2012 is
			 agreed to by the Senate and House of Representatives pursuant to section 301 of
			 the Congressional Budget Act of 1974.
					(2)Subsections (a)(2), (b)(2), and (c)(2)
			 shall expire if a concurrent resolution on the budget for fiscal year 2013 is
			 agreed to by the Senate and House of Representatives pursuant to section 301 of
			 the Congressional Budget Act of 1974.
					IIVOTE ON THE BALANCED BUDGET AMENDMENT
			 
			201.Vote on the balanced budget
			 amendmentAfter September 30,
			 2011, and not later than December 31, 2011, the House of Representatives and
			 Senate, respectively, shall vote on passage of a joint resolution, the title of
			 which is as follows: Joint resolution proposing a balanced budget
			 amendment to the Constitution of the United States..
			202.Consideration by the other House
				(a)House consideration
					(1)ReferralIf the House receives a joint resolution
			 described in section 201 from the Senate, such joint resolution shall be
			 referred to the Committee on the Judiciary. If the committee fails to report
			 the joint resolution within five legislative days, it shall be in order to move
			 that the House discharge the committee from further consideration of the joint
			 resolution. Such a motion shall not be in order after the House has disposed of
			 a motion to discharge the joint resolution. The previous question shall be
			 considered as ordered on the motion to its adoption without intervening motion
			 except twenty minutes of debate equally divided and controlled by the proponent
			 and an opponent. If such a motion is adopted, the House shall proceed
			 immediately to consider the joint resolution in accordance with paragraph (3).
			 A motion to reconsider the vote by which the motion is disposed of shall not be
			 in order.
					(2)Proceeding to considerationAfter the joint resolution has been
			 referred to the appropriate calendar or the committee has been discharged
			 (other than by motion) from its consideration, it shall be in order to move to
			 proceed to consider the joint resolution in the House. Such a motion shall not
			 be in order after the House has disposed of a motion to proceed with respect to
			 the joint resolution. The previous question shall be considered as ordered on
			 the motion to its adoption without intervening motion. A motion to reconsider
			 the vote by which the motion is disposed of shall not be in order.
					(3)ConsiderationThe joint resolution shall be considered as
			 read. All points of order against the joint resolution and against its
			 consideration are waived. The previous question shall be considered as ordered
			 on the joint resolution to its passage without intervening motion except two
			 hours of debate equally divided and controlled by the proponent and an opponent
			 and one motion to limit debate on the joint resolution. A motion to reconsider
			 the vote on passage of the joint resolution shall not be in order.
					(b)Senate consideration(1)If the Senate receives a joint resolution
			 described in section 201 from the House of Representatives, such joint
			 resolution shall be referred to the appropriate committee of the Senate. If
			 such committee has not reported the joint resolution at the close of the fifth
			 session day after its receipt by the Senate, such committee shall be
			 automatically discharged from further consideration of the joint resolution and
			 it shall be placed on the appropriate calendar.
					(2)Consideration of the joint resolution and
			 on all debatable motions and appeals in connection therewith, shall be limited
			 to not more than 20 hours, which shall be divided equally between the majority
			 and minority leaders or their designees. A motion further to limit debate is in
			 order and not debatable. An amendment to, or a motion to postpone, or a motion
			 to proceed to the consideration of other business, or a motion to recommit the
			 joint resolution is not in order. Any debatable motion or appeal is debatable
			 for not to exceed 1 hour, to be divided equally between those favoring and
			 those opposing the motion or appeal. All time used for consideration of the
			 joint resolution, including time used for quorum calls and voting, shall be
			 counted against the total 20 hours of consideration.
					(3)If the Senate has voted to proceed to a
			 joint resolution, the vote on passage of the joint resolution shall be taken on
			 or before the close of the seventh session day after such joint resolution has
			 been reported or discharged or immediately following the conclusion of
			 consideration of the joint resolution, and a single quorum call at the
			 conclusion of the debate if requested in accordance with the rules of the
			 Senate.
					IIIDEBT CEILING DISAPPROVAL PROCESS
			301.Debt ceiling disapproval process
				(a)In generalSubchapter I of chapter 31 of subtitle III
			 of title 31, United States Code, is amended—
					(1)in section 3101(b), by striking or
			 otherwise and inserting or as provided by section 3101A or
			 otherwise; and
					(2)by inserting after section 3101 the
			 following:
						
							3101A.Presidential modification of the debt
				ceiling
								(a)In general
									(1)$900 billion
										(A)CertificationIf, not later than December 31, 2011, the
				President submits a written certification to Congress that the President has
				determined that the debt subject to limit is within $100,000,000,000 of the
				limit in section 3101(b) and that further borrowing is required to meet
				existing commitments, the Secretary of the Treasury may exercise authority to
				borrow an additional $900,000,000,000, subject to the enactment of a joint
				resolution of disapproval enacted pursuant to this section. Upon submission of
				such certification, the limit on debt provided in section 3101(b) (referred to
				in this section as the debt limit) is increased by
				$400,000,000,000.
										(B)Resolution of disapprovalCongress may consider a joint resolution of
				disapproval of the authority under subparagraph (A) as provided in subsections
				(b) through (f). The joint resolution of disapproval considered under this
				section shall contain only the language provided in subsection (b)(2). If the
				time for disapproval has lapsed without enactment of a joint resolution of
				disapproval under this section, the debt limit is increased by an additional
				$500,000,000,000.
										(2)Additional amount
										(A)CertificationIf, after the debt limit is increased by
				$900,000,000,000 under paragraph (1), the President submits a written
				certification to Congress that the President has determined that the debt
				subject to limit is within $100,000,000,000 of the limit in section 3101(b) and
				that further borrowing is required to meet existing commitments, the Secretary
				of the Treasury may, subject to the enactment of a joint resolution of
				disapproval enacted pursuant to this section, exercise authority to borrow an
				additional amount equal to—
											(i)$1,200,000,000,000, unless clause (ii) or
				(iii) applies;
											(ii)$1,500,000,000,000 if the Archivist of the
				United States has submitted to the States for their ratification a proposed
				amendment to the Constitution of the United States pursuant to a joint
				resolution entitled ‘Joint resolution proposing a balanced budget amendment to
				the Constitution of the United States’; or
											(iii)if a joint committee bill to achieve an
				amount greater than $1,200,000,000,000 in deficit reduction as provided in
				section 401(b)(3)(B)(i)(II) of the Budget Control Act of 2011 is enacted, an
				amount equal to the amount of that deficit reduction, but not greater than
				$1,500,000,000,000, unless clause (ii) applies.
											(B)Resolution of disapprovalCongress may consider a joint resolution of
				disapproval of the authority under subparagraph (A) as provided in subsections
				(b) through (f). The joint resolution of disapproval considered under this
				section shall contain only the language provided in subsection (b)(2). If the
				time for disapproval has lapsed without enactment of a joint resolution of
				disapproval under this section, the debt limit is increased by the amount
				authorized under subparagraph (A).
										(b)Joint resolution of disapproval
									(1)In generalExcept for the $400,000,000,000 increase in
				the debt limit provided by subsection (a)(1)(A), the debt limit may not be
				raised under this section if, within 50 calendar days after the date on which
				Congress receives a certification described in subsection (a)(1) or within 15
				calendar days after Congress receives the certification described in subsection
				(a)(2) (regardless of whether Congress is in session), there is enacted into
				law a joint resolution disapproving the President’s exercise of authority with
				respect to such additional amount.
									(2)Contents of joint resolutionFor the purpose of this section, the term
				joint resolution means only a joint resolution—
										(A)(i)for the certification described in
				subsection (a)(1), that is introduced on September 6, 7, 8, or 9, 2011 (or, if
				the Senate was not in session, the next calendar day on which the Senate is in
				session); and
											(ii)for the certification described in
				subsection (a)(2), that is introduced between the date the certification is
				received and 3 calendar days after that date;
											(B)which does not have a preamble;
										(C)the title of which is only as follows:
				Joint resolution relating to the disapproval of the President’s exercise
				of authority to increase the debt limit, as submitted under section 3101A of
				title 31, United States Code, on ______ (with the blank containing the
				date of such submission); and
										(D)the matter after the resolving clause of
				which is only as follows: That Congress disapproves of the President’s
				exercise of authority to increase the debt limit, as exercised pursuant to the
				certification under section 3101A(a) of title 31, United States
				Code..
										(c)Expedited consideration in house of
				representatives
									(1)ReconveningUpon receipt of a certification described
				in subsection (a)(2), the Speaker, if the House would otherwise be adjourned,
				shall notify the Members of the House that, pursuant to this section, the House
				shall convene not later than the second calendar day after receipt of such
				certification.
									(2)Reporting and dischargeAny committee of the House of
				Representatives to which a joint resolution is referred shall report it to the
				House without amendment not later than 5 calendar days after the date of
				introduction of a joint resolution described in subsection (a). If a committee
				fails to report the joint resolution within that period, the committee shall be
				discharged from further consideration of the joint resolution and the joint
				resolution shall be referred to the appropriate calendar.
									(3)Proceeding to considerationAfter each committee authorized to consider
				a joint resolution reports it to the House or has been discharged from its
				consideration, it shall be in order, not later than the sixth day after
				introduction of a joint resolution under subsection (a), to move to proceed to
				consider the joint resolution in the House. All points of order against the
				motion are waived. Such a motion shall not be in order after the House has
				disposed of a motion to proceed on a joint resolution addressing a particular
				submission. The previous question shall be considered as ordered on the motion
				to its adoption without intervening motion. The motion shall not be debatable.
				A motion to reconsider the vote by which the motion is disposed of shall not be
				in order.
									(4)ConsiderationThe joint resolution shall be considered as
				read. All points of order against the joint resolution and against its
				consideration are waived. The previous question shall be considered as ordered
				on the joint resolution to its passage without intervening motion except two
				hours of debate equally divided and controlled by the proponent and an
				opponent. A motion to reconsider the vote on passage of the joint resolution
				shall not be in order.
									(d)Expedited procedure in senate
									(1)ReconveningUpon receipt of a certification under
				subsection (a)(2), if the Senate has adjourned or recessed for more than 2
				days, the majority leader of the Senate, after consultation with the minority
				leader of the Senate, shall notify the Members of the Senate that, pursuant to
				this section, the Senate shall convene not later than the second calendar day
				after receipt of such message.
									(2)Placement on calendarUpon introduction in the Senate, the joint
				resolution shall be immediately placed on the calendar.
									(3)Floor consideration
										(A)In generalNotwithstanding Rule XXII of the Standing
				Rules of the Senate, it is in order at any time during the period beginning on
				the day after the date on which Congress receives a certification under
				subsection (a) and, for the certification described in subsection (a)(1),
				ending on September 14, 2011, and for the certification described in subsection
				(a)(2), on the 6th day after the date on which Congress receives a
				certification under subsection (a) (even though a previous motion to the same
				effect has been disagreed to) to move to proceed to the consideration of the
				joint resolution, and all points of order against the joint resolution (and
				against consideration of the joint resolution) are waived. The motion to
				proceed is not debatable. The motion is not subject to a motion to postpone. A
				motion to reconsider the vote by which the motion is agreed to or disagreed to
				shall not be in order. If a motion to proceed to the consideration of the
				resolution is agreed to, the joint resolution shall remain the unfinished
				business until disposed of.
										(B)ConsiderationConsideration of the joint resolution, and
				on all debatable motions and appeals in connection therewith, shall be limited
				to not more than 10 hours, which shall be divided equally between the majority
				and minority leaders or their designees. A motion further to limit debate is in
				order and not debatable. An amendment to, or a motion to postpone, or a motion
				to proceed to the consideration of other business, or a motion to recommit the
				joint resolution is not in order.
										(C)Vote on passageIf the Senate has voted to proceed to a
				joint resolution, the vote on passage of the joint resolution shall occur
				immediately following the conclusion of consideration of the joint resolution,
				and a single quorum call at the conclusion of the debate if requested in
				accordance with the rules of the Senate.
										(D)Rulings of the chair on
				procedureAppeals from the
				decisions of the Chair relating to the application of the rules of the Senate,
				as the case may be, to the procedure relating to a joint resolution shall be
				decided without debate.
										(e)Amendment not in orderA joint resolution of disapproval
				considered pursuant to this section shall not be subject to amendment in either
				the House of Representatives or the Senate.
								(f)Coordination with action by other
				house
									(1)In generalIf, before passing the joint resolution,
				one House receives from the other a joint resolution—
										(A)the joint resolution of the other House
				shall not be referred to a committee; and
										(B)the procedure in the receiving House shall
				be the same as if no joint resolution had been received from the other House
				until the vote on passage, when the joint resolution received from the other
				House shall supplant the joint resolution of the receiving House.
										(2)Treatment of joint resolution of other
				houseIf the Senate fails to
				introduce or consider a joint resolution under this section, the joint
				resolution of the House shall be entitled to expedited floor procedures under
				this section.
									(3)Treatment of companion
				measuresIf, following
				passage of the joint resolution in the Senate, the Senate then receives the
				companion measure from the House of Representatives, the companion measure
				shall not be debatable.
									(4)Consideration after passage(A)If Congress passes a joint resolution, the
				period beginning on the date the President is presented with the joint
				resolution and ending on the date the President signs, allows to become law
				without his signature, or vetoes and returns the joint resolution (but
				excluding days when either House is not in session) shall be disregarded in
				computing the appropriate calendar day period described in subsection
				(b)(1).
										(B)Debate on a veto message in the Senate
				under this section shall be 1 hour equally divided between the majority and
				minority leaders or their designees.
										(5)Veto overrideIf within the appropriate calendar day
				period described in subsection (b)(1), Congress overrides a veto of the joint
				resolution with respect to authority exercised pursuant to paragraph (1) or (2)
				of subsection (a), the limit on debt provided in section 3101(b) shall not be
				raised, except for the $400,000,000,000 increase in the limit provided by
				subsection (a)(1)(A).
									(6)Sequestration(A)If within the 50-calendar day period
				described in subsection (b)(1), the President signs the joint resolution, the
				President allows the joint resolution to become law without his signature, or
				Congress overrides a veto of the joint resolution with respect to authority
				exercised pursuant to paragraph (1) of subsection (a), there shall be a
				sequestration to reduce spending by $400,000,000,000. OMB shall implement the
				sequestration forthwith.
										(B)OMB shall implement each half of such
				sequestration in accordance with section 255, section 256, and subsections (c),
				(d), (e), and (f) of section 253 of the Balanced Budget and Emergency Deficit
				Control Act of 1985, and for the purpose of such implementation the term
				excess deficit means the amount specified in subparagraph
				(A).
										(g)Rules of house of representatives and
				senateThis subsection and
				subsections (b), (c), (d), (e), and (f) (other than paragraph (6)) are enacted
				by Congress—
									(1)as an exercise of the rulemaking power of
				the Senate and House of Representatives, respectively, and as such it is deemed
				a part of the rules of each House, respectively, but applicable only with
				respect to the procedure to be followed in that House in the case of a joint
				resolution, and it supersedes other rules only to the extent that it is
				inconsistent with such rules; and
									(2)with full recognition of the constitutional
				right of either House to change the rules (so far as relating to the procedure
				of that House) at any time, in the same manner, and to the same extent as in
				the case of any other rule of that
				House.
									.
					(b)Conforming amendmentThe table of sections for chapter 31 of
			 title 31, United States Code, is amended by inserting after the item relating
			 to section 3101 the following new item:
					
						
							3101A. Presidential
				modification of the debt
				ceiling.
						
						.
				302.Enforcement of budget goal
				(a)In generalThe Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended by inserting after section 251 the following new
			 section:
					
						251A.Enforcement of budget goalUnless a joint committee bill achieving an
				amount greater than $1,200,000,000,000 in deficit reduction as provided in
				section 401(b)(3)(B)(i)(II) of the Budget Control Act of 2011 is enacted by
				January 15, 2012, the discretionary spending limits listed in section 251(c)
				shall be revised, and discretionary appropriations and direct spending shall be
				reduced, as follows:
							(1)Revised security category; revised
				nonsecurity category(A)The term revised security
				category means discretionary appropriations in budget function
				050.
								(B)The term revised nonsecurity
				category means discretionary appropriations other than in budget
				function 050.
								(2)Revised discretionary spending
				limitsThe discretionary
				spending limits for fiscal years 2013 through 2021 under section 251(c) shall
				be replaced with the following:
								(A)For fiscal year 2013—
									(i)for the security category, $546,000,000,000
				in budget authority; and
									(ii)for the nonsecurity category,
				$501,000,000,000 in budget authority.
									(B)For fiscal year 2014—
									(i)for the security category, $556,000,000,000
				in budget authority; and
									(ii)for the nonsecurity category,
				$510,000,000,000 in budget authority.
									(C)For fiscal year 2015—
									(i)for the security category, $566,000,000,000
				in budget authority; and
									(ii)for the nonsecurity category,
				$520,000,000,000 in budget authority.
									(D)For fiscal year 2016—
									(i)for the security category, $577,000,000,000
				in budget authority; and
									(ii)for the nonsecurity category,
				$530,000,000,000 in budget authority.
									(E)For fiscal year 2017—
									(i)for the security category, $590,000,000,000
				in budget authority; and
									(ii)for the nonsecurity category,
				$541,000,000,000 in budget authority.
									(F)For fiscal year 2018—
									(i)for the security category, $603,000,000,000
				in budget authority; and
									(ii)for the nonsecurity category,
				$553,000,000,000 in budget authority.
									(G)For fiscal year 2019—
									(i)for the security category, $616,000,000,000
				in budget authority; and
									(ii)for the nonsecurity category,
				$566,000,000,000 in budget authority.
									(H)For fiscal year 2020—
									(i)for the security category, $630,000,000,000
				in budget authority; and
									(ii)for the nonsecurity category,
				$578,000,000,000 in budget authority.
									(I)For fiscal year 2021—
									(i)for the security category, $644,000,000,000
				in budget authority; and
									(ii)for the nonsecurity category,
				$590,000,000,000 in budget authority.
									(3)Calculation of total deficit
				reductionOMB shall calculate
				the amount of the deficit reduction required by this section for each of fiscal
				years 2013 through 2021 by—
								(A)starting with $1,200,000,000,000;
								(B)subtracting the amount of deficit reduction
				achieved by the enactment of a joint committee bill, as provided in section
				401(b)(3)(B)(i)(II) of the Budget Control Act of 2011;
								(C)reducing the difference by 18 percent to
				account for debt service; and
								(D)dividing the result by 9.
								(4)Allocation to functionsOn January 2, 2013, for fiscal year 2013,
				and in its sequestration preview report for fiscal years 2014 through 2021
				pursuant to section 254(c), OMB shall allocate half of the total reduction
				calculated pursuant to paragraph (3) for that year to discretionary
				appropriations and direct spending accounts within function 050 (defense
				function) and half to accounts in all other functions (nondefense
				functions).
							(5)Defense function reductionOMB shall calculate the reductions to
				discretionary appropriations and direct spending for each of fiscal years 2013
				through 2021 for defense function spending as follows:
								(A)DiscretionaryOMB shall calculate the reduction to
				discretionary appropriations by—
									(i)taking the total reduction for the defense
				function allocated for that year under paragraph (4);
									(ii)multiplying by the discretionary spending
				limit for the revised security category for that year; and
									(iii)dividing by the sum of the discretionary
				spending limit for the security category and OMB’s baseline estimate of
				nonexempt outlays for direct spending programs within the defense function for
				that year.
									(B)Direct spendingOMB shall calculate the reduction to direct
				spending by taking the total reduction for the defense function required for
				that year under paragraph (4) and subtracting the discretionary reduction
				calculated pursuant to subparagraph (A).
								(6)Nondefense function reductionOMB shall calculate the reduction to
				discretionary appropriations and to direct spending for each of fiscal years
				2013 through 2021 for programs in nondefense functions as follows:
								(A)DiscretionaryOMB shall calculate the reduction to
				discretionary appropriations by—
									(i)taking the total reduction for nondefense
				functions allocated for that year under paragraph (4);
									(ii)multiplying by the discretionary spending
				limit for the revised nonsecurity category for that year; and
									(iii)dividing by the sum of the discretionary
				spending limit for the revised nonsecurity category and OMB’s baseline estimate
				of nonexempt outlays for direct spending programs in nondefense functions for
				that year.
									(B)Direct spendingOMB shall calculate the reduction to direct
				spending programs by taking the total reduction for nondefense functions
				required for that year under paragraph (4) and subtracting the discretionary
				reduction calculated pursuant to subparagraph (A).
								(7)Implementing discretionary
				reductions
								(A)Fiscal year 2013On January 2, 2013, for fiscal year 2013,
				OMB shall calculate and the President shall order a sequestration, effective
				upon issuance and under the procedures set forth in section 253(f), to reduce
				each account within the security category or nonsecurity category by a dollar
				amount calculated by multiplying the baseline level of budgetary resources in
				that account at that time by a uniform percentage necessary to achieve—
									(i)for the revised security category, an
				amount equal to the defense function discretionary reduction calculated
				pursuant to paragraph (5); and
									(ii)for the revised nonsecurity category, an
				amount equal to the nondefense function discretionary reduction calculated
				pursuant to paragraph (6).
									(B)Fiscal years 2014–2021On the date of the submission of its
				sequestration preview report for fiscal years 2014 through 2021 pursuant to
				section 254(c) for each of fiscal years 2014 through 2021, OMB shall reduce the
				discretionary spending limit—
									(i)for the revised security category by the
				amount of the defense function discretionary reduction calculated pursuant to
				paragraph (5); and
									(ii)for the revised nonsecurity category by the
				amount of the nondefense function discretionary reduction calculated pursuant
				to paragraph (6).
									(8)Implementing direct spending
				reductionsOn the date
				specified in paragraph (4) during each applicable year, OMB shall prepare and
				the President shall order a sequestration, effective upon issuance, of
				nonexempt direct spending to achieve the direct spending reduction calculated
				pursuant to paragraphs (5) and (6). When implementing the sequestration of
				direct spending pursuant to this paragraph, OMB shall follow the procedures
				specified in section 6 of the Statutory Pay-As-You-Go Act of 2010, the
				exemptions specified in section 255, and the special rules specified in section
				256, except that the percentage reduction for the Medicare programs specified
				in section 256(d) shall not be more than 2 percent for a fiscal year.
							(9)Adjustment for medicareIf the percentage reduction for the
				Medicare programs would exceed 2 percent for a fiscal year in the absence of
				paragraph (8), OMB shall increase the reduction for all other discretionary
				appropriations and direct spending under paragraph (6) by a uniform percentage
				to a level sufficient to achieve the reduction required by paragraph (6) in the
				non-defense function.
							(10)Implementation of reductionsAny reductions imposed under this section
				shall be implemented in accordance with section 256(k).
							(11)ReportOn the dates specified in paragraph (4),
				OMB shall submit a report to Congress containing information about the
				calculations required under this section, the adjusted discretionary spending
				limits, a listing of the reductions required for each nonexempt direct spending
				account, and any other data and explanations that enhance public understanding
				of this title and actions taken under
				it.
							.
				(b)Conforming amendmentThe table of contents set forth in section
			 250(a) of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended by inserting after the item relating to section 251 the
			 following:
					
						
							Sec. 251A. Enforcement of
				budget
				goal.
						
						.
				IVJOINT SELECT COMMITTEE ON DEFICIT
			 REDUCTION
			401.Establishment of Joint Select
			 Committee
				(a)DefinitionsIn this title:
					(1)Joint committeeThe term joint committee
			 means the Joint Select Committee on Deficit Reduction established under
			 subsection (b)(1).
					(2)Joint committee billThe term joint committee
			 bill means a bill consisting of the proposed legislative language of
			 the joint committee recommended under subsection (b)(3)(B) and introduced under
			 section 402(a).
					(b)Establishment of joint select
			 committee
					(1)EstablishmentThere is established a joint select
			 committee of Congress to be known as the Joint Select Committee on
			 Deficit Reduction.
					(2)GoalThe goal of the joint committee shall be to
			 reduce the deficit by at least $1,500,000,000,000 over the period of fiscal
			 years 2012 to 2021.
					(3)Duties
						(A)In general
							(i)Improving the short-term and long-term
			 fiscal imbalanceThe joint
			 committee shall provide recommendations and legislative language that will
			 significantly improve the short-term and long-term fiscal imbalance of the
			 Federal Government.
							(ii)Recommendations of committeesNot later than October 14, 2011, each
			 committee of the House of Representatives and the Senate may transmit to the
			 joint committee its recommendations for changes in law to reduce the deficit
			 consistent with the goal described in paragraph (2) for the joint committee’s
			 consideration.
							(B)Report, recommendations, and legislative
			 language
							(i)In generalNot later than November 23, 2011, the joint
			 committee shall vote on—
								(I)a report that contains a detailed statement
			 of the findings, conclusions, and recommendations of the joint committee and
			 the estimate of the Congressional Budget Office required by paragraph
			 (5)(D)(ii); and
								(II)proposed legislative language to carry out
			 such recommendations as described in subclause (I), which shall include a
			 statement of the deficit reduction achieved by the legislation over the period
			 of fiscal years 2012 to 2021.
								Any change to the Rules of the House of
			 Representatives or the Standing Rules of the Senate included in the report or
			 legislative language shall be considered to be merely advisory.(ii)Approval of report and legislative
			 languageThe report of the
			 joint committee and the proposed legislative language described in clause (i)
			 shall require the approval of a majority of the members of the joint
			 committee.
							(iii)Additional viewsA member of the joint committee who gives
			 notice of an intention to file supplemental, minority, or additional views at
			 the time of final joint committee vote on the approval of the report and
			 legislative language under clause (ii) shall be entitled to 3 calendar days in
			 which to file such views in writing with the staff director of the joint
			 committee. Such views shall then be included in the joint committee report and
			 printed in the same volume, or part thereof, and their inclusion shall be noted
			 on the cover of the report. In the absence of timely notice, the joint
			 committee report may be printed and transmitted immediately without such
			 views.
							(iv)Transmission of report and legislative
			 languageIf the report and
			 legislative language are approved by the joint committee pursuant to clause
			 (ii), then not later than December 2, 2011, the joint committee shall submit
			 the joint committee report and legislative language described in clause (i) to
			 the President, the Vice President, the Speaker of the House of Representatives,
			 and the majority and minority Leaders of each House of Congress.
							(v)Report and legislative language to be made
			 publicUpon the approval or
			 disapproval of the joint committee report and legislative language pursuant to
			 clause (ii), the joint committee shall promptly make the full report and
			 legislative language, and a record of the vote, available to the public.
							(4)Membership
						(A)In generalThe joint committee shall be composed of 12
			 members appointed pursuant to subparagraph (B).
						(B)AppointmentMembers of the joint committee shall be
			 appointed as follows:
							(i)The majority leader of the Senate shall
			 appoint three members from among Members of the Senate.
							(ii)The minority leader of the Senate shall
			 appoint three members from among Members of the Senate.
							(iii)The Speaker of the House of Representatives
			 shall appoint three members from among Members of the House of
			 Representatives.
							(iv)The minority leader of the House of
			 Representatives shall appoint three members from among Members of the House of
			 Representatives.
							(C)Co-chairs
							(i)In generalThere shall be two Co-Chairs of the joint
			 committee. The majority leader of the Senate shall appoint one Co-Chair from
			 among the members of the joint committee. The Speaker of the House of
			 Representatives shall appoint the second Co-Chair from among the members of the
			 joint committee. The Co-Chairs shall be appointed not later than 14 calendar
			 days after the date of enactment of this Act.
							(ii)Staff
			 directorThe Co-Chairs,
			 acting jointly, shall hire the staff director of the joint committee.
							(D)DateMembers of the joint committee shall be
			 appointed not later than 14 calendar days after the date of enactment of this
			 Act.
						(E)Period of appointmentMembers shall be appointed for the life of
			 the joint committee. Any vacancy in the joint committee shall not affect its
			 powers, but shall be filled not later than 14 calendar days after the date on
			 which the vacancy occurs, in the same manner as the original designation was
			 made. If a member of the joint committee ceases to be a Member of the House of
			 Representatives or the Senate, as the case may be, the member is no longer a
			 member of the joint committee and a vacancy shall exist.
						(5)Administration
						(A)In generalTo enable the joint committee to exercise
			 its powers, functions, and duties, there are authorized to be disbursed by the
			 Senate the actual and necessary expenses of the joint committee approved by the
			 co-chairs, subject to the rules and regulations of the Senate.
						(B)ExpensesIn carrying out its functions, the joint
			 committee is authorized to incur expenses in the same manner and under the same
			 conditions as the Joint Economic Committee is authorized by section 11 of
			 Public Law 79–304 (15 U.S.C. 1024 (d)).
						(C)QuorumSeven members of the joint committee shall
			 constitute a quorum for purposes of voting, meeting, and holding
			 hearings.
						(D)Voting
							(i)Proxy votingNo proxy voting shall be allowed on behalf
			 of the members of the joint committee.
							(ii)Congressional budget office
			 estimatesThe Congressional
			 Budget Office shall provide estimates of the legislation (as described in
			 paragraph (3)(B)) in accordance with sections 308(a) and 201(f) of the
			 Congressional Budget Act of 1974 (2 U.S.C. 639(a) and 601(f))(including
			 estimates of the effect of interest payment on the debt). In addition, the
			 Congressional Budget Office shall provide information on the budgetary effect
			 of the legislation beyond the year 2021. The joint committee may not vote on
			 any version of the report, recommendations, or legislative language unless such
			 estimates are available for consideration by all members of the joint committee
			 at least 48 hours prior to the vote as certified by the Co-Chairs.
							(E)Meetings
							(i)Initial meetingNot later than 45 calendar days after the
			 date of enactment of this Act, the joint committee shall hold its first
			 meeting.
							(ii)AgendaThe Co-Chairs of the joint committee shall
			 provide an agenda to the joint committee members not less than 48 hours in
			 advance of any meeting.
							(F)Hearings
							(i)In generalThe joint committee may, for the purpose of
			 carrying out this section, hold such hearings, sit and act at such times and
			 places, require attendance of witnesses and production of books, papers, and
			 documents, take such testimony, receive such evidence, and administer such
			 oaths as the joint committee considers advisable.
							(ii)Hearing procedures and responsibilities of
			 co-chairs
								(I)AnnouncementThe Co-Chairs of the joint committee shall
			 make a public announcement of the date, place, time, and subject matter of any
			 hearing to be conducted, not less than 7 days in advance of such hearing,
			 unless the Co-Chairs determine that there is good cause to begin such hearing
			 at an earlier date.
								(II)Written statementA witness appearing before the joint
			 committee shall file a written statement of proposed testimony at least 2
			 calendar days before the appearance of the witness, unless the requirement is
			 waived by the Co-Chairs, following their determination that there is good cause
			 for failure to comply with such requirement.
								(G)Technical assistanceUpon written request of the Co-Chairs, a
			 Federal agency shall provide technical assistance to the joint committee in
			 order for the joint committee to carry out its duties.
						(c)Staff of joint committee
					(1)In generalThe Co-Chairs of the joint committee may
			 jointly appoint and fix the compensation of staff as they deem necessary,
			 within the guidelines for employees of the Senate and following all applicable
			 rules and employment requirements of the Senate.
					(2)Ethical standardsMembers on the joint committee who serve in
			 the House of Representatives shall be governed by the ethics rules and
			 requirements of the House. Members of the Senate who serve on the joint
			 committee and staff of the joint committee shall comply with the ethics rules
			 of the Senate.
					(d)TerminationThe joint committee shall terminate on
			 January 31, 2012.
				402.Expedited consideration of joint committee
			 recommendations
				(a)IntroductionIf approved by the majority required by
			 section 401(b)(3)(B)(ii), the proposed legislative language submitted pursuant
			 to section 401(b)(3)(B)(iv) shall be introduced in the Senate (by request) on
			 the next day on which the Senate is in session by the majority leader of the
			 Senate or by a Member of the Senate designated by the majority leader of the
			 Senate and shall be introduced in the House of Representatives (by request) on
			 the next legislative day by the majority leader of the House or by a Member of
			 the House designated by the majority leader of the House.
				(b)Consideration in the house of
			 representatives
					(1)Referral and reportingAny committee of the House of
			 Representatives to which the joint committee bill is referred shall report it
			 to the House without amendment not later than December 9, 2011. If a committee
			 fails to report the joint committee bill within that period, it shall be in
			 order to move that the House discharge the committee from further consideration
			 of the bill. Such a motion shall not be in order after the last committee
			 authorized to consider the bill reports it to the House or after the House has
			 disposed of a motion to discharge the bill. The previous question shall be
			 considered as ordered on the motion to its adoption without intervening motion
			 except 20 minutes of debate equally divided and controlled by the proponent and
			 an opponent. If such a motion is adopted, the House shall proceed immediately
			 to consider the joint committee bill in accordance with paragraphs (2) and (3).
			 A motion to reconsider the vote by which the motion is disposed of shall not be
			 in order.
					(2)Proceeding to considerationAfter the last committee authorized to
			 consider a joint committee bill reports it to the House or has been discharged
			 (other than by motion) from its consideration, it shall be in order to move to
			 proceed to consider the joint committee bill in the House. Such a motion shall
			 not be in order after the House has disposed of a motion to proceed with
			 respect to the joint committee bill. The previous question shall be considered
			 as ordered on the motion to its adoption without intervening motion. A motion
			 to reconsider the vote by which the motion is disposed of shall not be in
			 order.
					(3)ConsiderationThe joint committee bill shall be
			 considered as read. All points of order against the joint committee bill and
			 against its consideration are waived. The previous question shall be considered
			 as ordered on the joint committee bill to its passage without intervening
			 motion except 2 hours of debate equally divided and controlled by the proponent
			 and an opponent and one motion to limit debate on the joint committee bill. A
			 motion to reconsider the vote on passage of the joint committee bill shall not
			 be in order.
					(4)Vote on passageThe vote on passage of the joint committee
			 bill shall occur not later than December 23, 2011.
					(c)Expedited procedure in the Senate
					(1)Committee considerationA joint committee bill introduced in the
			 Senate under subsection (a) shall be jointly referred to the committee or
			 committees of jurisdiction, which committees shall report the bill without any
			 revision and with a favorable recommendation, an unfavorable recommendation, or
			 without recommendation, not later than December 9, 2011. If any committee fails
			 to report the bill within that period, that committee shall be automatically
			 discharged from consideration of the bill, and the bill shall be placed on the
			 appropriate calendar.
					(2)Motion to proceedNotwithstanding Rule XXII of the Standing
			 Rules of the Senate, it is in order, not later than 2 days of session after the
			 date on which a joint committee bill is reported or discharged from all
			 committees to which it was referred, for the majority leader of the Senate or
			 the majority leader’s designee to move to proceed to the consideration of the
			 joint committee bill. It shall also be in order for any Member of the Senate to
			 move to proceed to the consideration of the joint committee bill at any time
			 after the conclusion of such 2-day period. A motion to proceed is in order even
			 though a previous motion to the same effect has been disagreed to. All points
			 of order against the motion to proceed to the joint committee bill are waived.
			 The motion to proceed is not debatable. The motion is not subject to a motion
			 to postpone. A motion to reconsider the vote by which the motion is agreed to
			 or disagreed to shall not be in order. If a motion to proceed to the
			 consideration of the joint committee bill is agreed to, the joint committee
			 bill shall remain the unfinished business until disposed of.
					(3)ConsiderationAll points of order against the joint
			 committee bill and against consideration of the joint committee bill are
			 waived. Consideration of the joint committee bill and of all debatable motions
			 and appeals in connection therewith shall not exceed a total of 30 hours which
			 shall be divided equally between the Majority and Minority Leaders or their
			 designees. A motion further to limit debate on the joint committee bill is in
			 order, shall require an affirmative vote of three-fifths of the Members duly
			 chosen and sworn, and is not debatable. Any debatable motion or appeal is
			 debatable for not to exceed 1 hour, to be divided equally between those
			 favoring and those opposing the motion or appeal. All time used for
			 consideration of the joint committee bill, including time used for quorum calls
			 and voting, shall be counted against the total 30 hours of
			 consideration.
					(4)No amendmentsAn amendment to the joint committee bill,
			 or a motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the joint committee bill, is not in
			 order.
					(5)Vote on passageIf the Senate has voted to proceed to the
			 joint committee bill, the vote on passage of the joint committee bill shall
			 occur immediately following the conclusion of the debate on a joint committee
			 bill, and a single quorum call at the conclusion of the debate if requested.
			 The vote on passage of the joint committee bill shall occur not later than
			 December 23, 2011.
					(6)Rulings of the chair on
			 procedureAppeals from the
			 decisions of the Chair relating to the application of the rules of the Senate,
			 as the case may be, to the procedure relating to a joint committee bill shall
			 be decided without debate.
					(d)AmendmentThe joint committee bill shall not be
			 subject to amendment in either the House of Representatives or the
			 Senate.
				(e)Consideration by the other house
					(1)In generalIf, before passing the joint committee
			 bill, one House receives from the other a joint committee bill—
						(A)the joint committee bill of the other House
			 shall not be referred to a committee; and
						(B)the procedure in the receiving House shall
			 be the same as if no joint committee bill had been received from the other
			 House until the vote on passage, when the joint committee bill received from
			 the other House shall supplant the joint committee bill of the receiving
			 House.
						(2)Revenue measureThis subsection shall not apply to the
			 House of Representatives if the joint committee bill received from the Senate
			 is a revenue measure.
					(f)Rules to coordinate action with other
			 house
					(1)Treatment of joint committee bill of other
			 houseIf the Senate fails to
			 introduce or consider a joint committee bill under this section, the joint
			 committee bill of the House shall be entitled to expedited floor procedures
			 under this section.
					(2)Treatment of companion measures in the
			 senateIf following passage
			 of the joint committee bill in the Senate, the Senate then receives the joint
			 committee bill from the House of Representatives, the House-passed joint
			 committee bill shall not be debatable. The vote on passage of the joint
			 committee bill in the Senate shall be considered to be the vote on passage of
			 the joint committee bill received from the House of Representatives.
					(3)VetoesIf the President vetoes the joint committee
			 bill, debate on a veto message in the Senate under this section shall be 1 hour
			 equally divided between the majority and minority leaders or their
			 designees.
					(g)Loss of privilegeThe provisions of this section shall cease
			 to apply to the joint committee bill if—
					(1)the joint committee fails to vote on the
			 report or proposed legislative language required under section 401(b)(3)(B)(i)
			 not later than November 23, 2011; or
					(2)the joint committee bill does not pass both
			 Houses not later than December 23, 2011.
					403.FundingFunding for the joint committee shall be
			 derived in equal portions from—
				(1)the applicable accounts of the House of
			 Representatives; and
				(2)the contingent fund of the Senate from the
			 appropriations account Miscellaneous Items, subject to the rules
			 and regulations of the Senate.
				404.RulemakingThe provisions of this title are enacted by
			 Congress—
				(1)as an exercise of the rulemaking power of
			 the House of Representatives and the Senate, respectively, and as such they
			 shall be considered as part of the rules of each House, respectively, or of
			 that House to which they specifically apply, and such rules shall supersede
			 other rules only to the extent that they are inconsistent therewith; and
				(2)with full recognition of the constitutional
			 right of either House to change such rules (so far as relating to such House)
			 at any time, in the same manner, and to the same extent as in the case of any
			 other rule of such House.
				VPELL GRANT AND STUDENT LOAN PROGRAM
			 CHANGES
			501.Federal Pell grantsSection 401(b)(7)(A)(iv) of the Higher
			 Education Act of 1965 (20 U.S.C. 1070a(b)(7)(A)(iv)) is amended—
				(1)in subclause (II), by striking
			 $3,183,000,000 and inserting $13,183,000,000;
			 and
				(2)in subclause (III), by striking
			 $0 and inserting $7,000,000,000.
				502.Termination of authority to make interest
			 subsidized loans to graduate and professional studentsSection 455(a) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087e(a)) is amended by adding at the end the following new
			 paragraph:
				
					(3)Termination of authority to make interest
				subsidized loans to graduate and professional students
						(A)In generalSubject to subparagraph (B) and
				notwithstanding any provision of this part or part B, for any period of
				instruction beginning on or after July 1, 2012—
							(i)a graduate or professional student shall
				not be eligible to receive a Federal Direct Stafford loan under this part;
				and
							(ii)the maximum annual amount of Federal Direct
				Unsubsidized Stafford loans such a student may borrow in any academic year (as
				defined in section 481(a)(2)) or its equivalent shall be the maximum annual
				amount for such student determined under section 428H, plus an amount equal to
				the amount of Federal Direct Stafford loans the student would have received in
				the absence of this subparagraph.
							(B)ExceptionSubparagraph (A) shall not apply to an
				individual enrolled in course work specified in paragraph (3)(B) or (4)(B) of
				section
				484(b).
						.
			503.Termination of direct loan repayment
			 incentivesSection 455(b)(8)
			 of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(8)) is amended—
				(1)in subparagraph (A)—
					(A)by amending the header to read as follows:
			 (A) Incentives for
			 loans disbursed before July 1, 2012.—; and
					(B)by inserting with respect to loans
			 for which the first disbursement of principal is made before July 1,
			 2012, after of this part;
					(2)in subparagraph (B), by inserting
			 with respect to loans for which the first disbursement of principal is
			 made before July 1, 2012 after repayment incentives;
			 and
				(3)by adding at the end the following new
			 subparagraph:
					
						(C)No repayment incentives for new loans
				disbursed on or after July 1, 2012Notwithstanding any other provision of this
				part, the Secretary is prohibited from authorizing or providing any repayment
				incentive not otherwise authorized under this part to encourage on-time
				repayment of a loan under this part for which the first disbursement of
				principal is made on or after July 1, 2012, including any reduction in the
				interest or origination fee rate paid by a borrower of such a loan, except that
				the Secretary may provide for an interest rate reduction for a borrower who
				agrees to have payments on such a loan automatically electronically debited
				from a bank
				account.
						.
				504.Inapplicability of title IV negotiated
			 rulemaking and master calendar exceptionSections 482(c) and 492 of the Higher
			 Education Act of 1965 (20 U.S.C. 1089(c), 1098a) shall not apply to the
			 amendments made by this title, or to any regulations promulgated under those
			 amendments.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
